Citation Nr: 1144642	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including a major depressive disorder and an obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, his mother, his father, his brother, and his representative claim, in substance, that the appellant's depression and obsessive compulsive disorder started while he was on active duty and has continued to the current time.  

In this regard, the Board notes that these lay persons are competent and credible to report on the Veteran's observable symptoms of depression and an obsessive compulsive disorder while on active duty and since that time because these symptoms come to them through their own senses even though the available service treatment records are negative for symptoms of or a diagnosis of a psychiatric disorder.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

Furthermore, the Board notes that the post-service VA treatment records starting in May 2005, less than a year and a half after the Veteran's separation from active duty, document the claimant's complaints and treatment for psychiatric disorders diagnosed as major depressive disorder and later also as an obsessive compulsive disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

However, as lay persons neither the Veteran nor his family or representative is competent to diagnosis a chronic psychiatric disorder because it requires special medical training that they do not have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, given the above history, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the appellant's post-service psychiatric disorders and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.303 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The record shows that the Veteran returned from a deployment in Iraq in October 2003.  However, the service treatment records found in the claims file do not contain his post-deployment examination.  Likewise, they do not contain his January 2004 separation examination.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Similarly, while a review of the record on appeal reveals that the Veteran separated from military service in January 2004, the record only shows that the RO received the claimant's treatment records from the Bonham VA Medical Center starting in May 2005.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these records any outstanding treatment records dated from January 2004 to May 2005 from the Bonham VA Medical Center.  Id.

The record shows that the Veteran receives ongoing psychiatric treatment from the Bonham VA Medical Center as well as from a private healthcare provider.  However, the record does not include any of his post-May 2010 records from the Bonham VA Medical Center and only an April 2009 record from the private healthcare provider.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record his post-May 2010 treatment records from the Bonham VA Medical Center and any outstanding treatment records from the private healthcare provider.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record the Veteran's post-deployment examination and January 2004 separation examination.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum.

2. The RO/AMC should obtain and associate with the record the Veteran's January 2004 to May 2005 and post-May 2010 treatment records from the Bonham VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum.

3. After obtaining an authorization from the Veteran, the RO/AMC should obtain and associate with the record all of the Veteran's private treatment records from the healthcare provider that he provided VA with a copy of his April 2009 treatment record from.  All actions to obtain the requested records should be documented fully in the claims file.  

4. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service psychiatric disorders? 

b.  As to each post-service psychiatric disorder, including depression and an obsessive compulsive disorder, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's active duty or has continued since service?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran had a psychosis, manifest to a compensable degree, within one year of his separation from active duty in January 2004? 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5. The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

